Case 12-49811        Doc 38     Filed 11/19/18     Entered 11/19/18 12:00:50          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12 B 49811
         Robert Kevin Scanlon
         Shalimar G Scanlon
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/20/2012.

         2) The plan was confirmed on 03/21/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 05/25/2018.

         6) Number of months from filing to last payment: 65.

         7) Number of months case was pending: 71.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $19,656.45.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 12-49811            Doc 38       Filed 11/19/18    Entered 11/19/18 12:00:50                Desc         Page 2
                                                       of 4



 Receipts:

          Total paid by or on behalf of the debtor                 $46,719.00
          Less amount refunded to debtor                            $1,767.91

 NET RECEIPTS:                                                                                       $44,951.09


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $3,500.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                           $1,812.40
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $5,312.40

 Attorney fees paid and disclosed by debtor:                         $0.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim       Principal      Int.
 Name                                     Class   Scheduled      Asserted         Allowed        Paid         Paid
 ABC Credit & Recovery                Unsecured         164.00           NA              NA            0.00       0.00
 AT T                                 Unsecured         132.00           NA              NA            0.00       0.00
 Cavalry Portfolio Services LLC       Unsecured         705.00        751.40          751.40        751.40        0.00
 Chase                                Unsecured      3,222.00            NA              NA            0.00       0.00
 Collection Professionals             Unsecured         328.00           NA              NA            0.00       0.00
 Comed 26499                          Unsecured         284.00           NA              NA            0.00       0.00
 Commonwealth Edison Company          Unsecured           0.00      1,489.48        1,489.48      1,489.48        0.00
 Creditors Collection B               Unsecured         341.00           NA              NA            0.00       0.00
 Creditors Discount & Audit Company   Unsecured         266.00           NA              NA            0.00       0.00
 DES Plaines Valley Public LIBR       Unsecured         119.00           NA              NA            0.00       0.00
 Illinois Collection Service          Unsecured          89.00           NA              NA            0.00       0.00
 Internal Revenue Service             Unsecured      7,296.00       9,958.20        9,958.20      9,958.20        0.00
 Internal Revenue Service             Priority      12,597.00     10,690.61        10,690.61     10,690.61        0.00
 Jefferson Capital Systems LLC        Unsecured           0.00        760.00          760.00        760.00        0.00
 Jefferson Capital Systems LLC        Unsecured           0.00        621.23          621.23        621.23        0.00
 Jefferson Capital Systems LLC        Unsecured            NA       3,214.65        3,214.65      3,214.65        0.00
 Jefferson Capital Systems LLC        Unsecured            NA       1,401.18        1,401.18      1,401.18        0.00
 Jefferson Capital Systems LLC        Unsecured         950.00        950.18          950.18        950.18        0.00
 Joliet Doctors Clinic                Unsecured         334.00        351.04          351.04        351.04        0.00
 Joliet Podiatry                      Unsecured         303.00           NA              NA            0.00       0.00
 Merchants Credit Guide               Unsecured         422.00           NA              NA            0.00       0.00
 Oak Harbor Capital LLC               Unsecured         860.00        860.22          860.22        860.22        0.00
 PLS Financial Services               Unsecured         322.00           NA              NA            0.00       0.00
 PLS Financial Services               Unsecured         716.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates        Unsecured         933.00        988.47          988.47        988.47        0.00
 Portfolio Recovery Associates        Unsecured         791.00        791.63          791.63        791.63        0.00
 Portfolio Recovery Associates        Unsecured         486.00        486.69          486.69        486.69        0.00
 Springleaf Financial Services        Unsecured            NA          28.68           28.68           0.00       0.00
 Springleaf Financial Services        Secured        1,800.00       1,828.68        1,800.00      1,800.00      37.77
 TCF National Bank                    Unsecured         918.00           NA              NA            0.00       0.00
 TD Auto Finance                      Secured        1,523.00           0.00        1,523.00      1,523.00      27.41



UST Form 101-13-FR-S (9/1/2009)
Case 12-49811             Doc 38   Filed 11/19/18    Entered 11/19/18 12:00:50              Desc        Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim          Claim        Claim       Principal       Int.
 Name                                 Class    Scheduled       Asserted     Allowed        Paid          Paid
 United States Dept Of Education   Unsecured     16,026.00      12,908.15    12,908.15           0.00        0.00
 United States Dept of HUD         Unsecured           NA       14,937.30    14,937.30      2,935.53         0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal               Interest
                                                              Allowed               Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00             $0.00                 $0.00
       Mortgage Arrearage                                        $0.00             $0.00                 $0.00
       Debt Secured by Vehicle                               $3,323.00         $3,323.00                $65.18
       All Other Secured                                         $0.00             $0.00                 $0.00
 TOTAL SECURED:                                              $3,323.00         $3,323.00                $65.18

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00                  $0.00
        Domestic Support Ongoing                              $0.00               $0.00                  $0.00
        All Other Priority                               $10,690.61          $10,690.61                  $0.00
 TOTAL PRIORITY:                                         $10,690.61          $10,690.61                  $0.00

 GENERAL UNSECURED PAYMENTS:                             $50,498.50          $25,559.90                  $0.00


 Disbursements:

           Expenses of Administration                            $5,312.40
           Disbursements to Creditors                           $39,638.69

 TOTAL DISBURSEMENTS :                                                                         $44,951.09




UST Form 101-13-FR-S (9/1/2009)
Case 12-49811        Doc 38      Filed 11/19/18     Entered 11/19/18 12:00:50            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
